DAUKSCH, Judge.
This is an appeal from convictions for two counts of robbery with a firearm.
Although not preserved by objection below, appellant now complains that he should have been convicted only of one robbery because the money and the beer and the bag he took were all from the same owner, the convenience store, even though the two victims in the two counts were different persons. The facts áre that appellant held a handgun on each of the victims and took beer, which one victim had placed on the counter, and money from the other victim which had been revealed by the victim opening the cash register. Two robberies were committed. Brown v. State, 430 So.2d 446 (Fla.1983); Morales v. State, 451 So.2d 941 (Fla. 5th DCA 1984); Holmes v. State, 453 So.2d 533 (Fla. 5th DCA 1984).
AFFIRMED.
W. SHARP and ANTOON, JJ., concur.